Citation Nr: 1205345	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.

2.  Entitlement to service connection for postoperative arthrodesis, right great toe.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for postoperative arthrodesis, right great toe, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pes planus is not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2008 and September 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The September 2008 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has identified no other medical records that he wished for VA to obtain on his behalf.  There is, therefore, no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in June 2008.  38 C.F.R. § 3.159(c)(4) (2011).  The June 2008 VA examiner addressed the severity of the Veteran's bilateral pes planus in conjunction with a review of the medical records and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral pes planus since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran seeks an increased evaluation for his service-connected bilateral pes planus.  In June 2008, the Veteran stated that his condition increased in severity and was causing him additional difficulties.  

The Veteran's service-connected bilateral pes planus has been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Bilateral acquired flatfoot is rated 30 percent when the disability is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, will be rated 30 percent disabling where bilateral. 

A pronounced disability (with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances) will be rated 50 percent disabling where bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

The words "moderate," "severe," "pronounced," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

Also potentially applicable is Diagnostic Code 5278, pertaining to "claw foot."  It provides for a 50 percent rating in cases where there is marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA treatment records indicate that in June 2005, the Veteran presented with complaints of pain to the medial arch of bilateral foot.  The Veteran stated that the pain had progressed steadily for the prior eight-month period.  The Veteran reported that he had graphite orthotics made a year prior which only fit his working boots.  The Veteran reported that the orthotics gave him better support although he still had tolerable pain.  The Veteran reported using older orthotics (made in 2002) for his other shoes since the graphite ones only fit his boots but that the older ones did not give any support causing intolerable pain to his feet. 

Physical examination demonstrated pedal pulses were palpable.  There were no open lesions, edema, erythema, or signs of infection.  Protective threshold was intact.  There was pain upon palpation to insertion of posterior tibialis on navicular bilaterally.  Assessment was pes planus and inflammation of bilateral posterior tibialis tendon.

The Veteran presented in August 2005 with complaints of painful flat feet.  The Veteran reported that he had been using custom graphite orthotics with good results but still had pain in the arches occasionally.  Physical examination demonstrated palpable pulses and positive range of motion of bilateral ankles.  There were no gross deformities noted.  Upon weight bearing, there was loss of medial arches bilaterally.  Sensations were intact.  X-rays revealed bilateral pes planus deformity.  There were moderate degenerative changes within the first right metatarsophalangeal joint and mild degenerative changes within the first left metatarsophalangeal joint.  The examiner noted that there was no change from prior examination.  Assessment was pes planus bilateral.

The Veteran presented in December 2005 with complaints that the inserts were wearing out because he was experiencing painful feet again.  Physical examination demonstrated pedal pulses were palpable bilaterally.  There were no open lesions, erythema, edema, or signs of infection.  Sensations were intact bilaterally.  There was no pain or tenderness upon palpation or passive range of motion to feet/ankles.  Assessment was bilateral pes planus.

The Veteran underwent VA examination in December 2005.  At that time, the Veteran reported a throbbing-type pain in his arch present when he stood or walked for more than four hours.  The Veteran reported that if he had his inserts in, his pain was less severe and he had more tolerance to activity.  The pain did not occur at rest, and there were no reports of instability.  

Physical examination demonstrated palpable pedal pulses, dorsalis pedis, posterior tibial bilaterally.  There were no open lesions and no signs of acute bacterial infection.  There was decreased arch height bilaterally.  There was positive Helbing's sign of the Achilles tendon, bilateral lower extremities.  The rear foot varus, valgus was plus-4 degrees right side and plus-3 degrees left side.  The deformity was noted to be correctable with medial column support and correctable with the orthotics that he had in his shoes.  The rectus Achilles tendon was noted with his orthotic device support.  There were signs of callosities on the first metatarsophalangeal joint of the hallux of the feet bilaterally.  The Veteran was able to rise on his toes.  During gait examination, it was noted that the Veteran had a decrease arch height and pronated foot position during weightbearing.  There was no additional pain following his repetitive movements.

X-rays showed degenerative joint disease of the first metatarsophalangeal joint bilaterally, mild on the left side and moderate on the right side.  The right side had spurring of the dorsal aspect of the first metatarsal.  The Veteran had decreased height noted bilaterally.  There was an anterior break noted bilaterally and an increased talar declination angle.  Diagnosis was moderate pes planus deformity bilateral lower extremities.

VA treatment records indicate that the Veteran presented in January 2007 with a complaint of chronic flat feet pain.  Physical examination demonstrated pedal pulses palpable.  Sensations were intact.  There was no erythema, edema, open lesions, or acute infection.  Assessment was bilateral pes planus. 

In July 2007, the Veteran presented with complaint of increased pain in his arches since his last visit.  The examiner noted that the Veteran had orthotics of various types and used various shoe types.  The Veteran also complained of pain in his right great toe with increased visible enlargement as well as itching and blisters.  Physical examination demonstrated scaling and lichenification plantarly bilaterally, no open lesions or wounds.  Dorsalis pedis was +3/4 bounding in the left foot but diminished in the right +1/4.  There was no edema or erythema present.  Protective sensation was intact bilaterally.  There was limited dorsiflexion and pain on palpation to the right first metatarsophalangeal joint.  Standing evaluation revealed flatfoot condition bilaterally with right worse than left. 

X-rays taken in October 2007 of the right foot revealed mild pes planus deformity with marked degenerative and hypertropic changes of the first metatarsophalangeal joint.

In January 2008, the Veteran presented for follow up of painful hallux limitus of the right foot.  At that time, the Veteran denied pain in his left foot.  Physical examination demonstrated significant decrease in arch height on nonweight bearing and weight bearing.

The Veteran underwent VA examination in June 2008 at which time he reported throbbing pain, fatigability, and lack of endurance at the arches of both feet while standing, walking, and at rest.  The Veteran reported using custom molded arch supports with fair efficacy.  

Physical examination demonstrated evidence of pain along course of the plantar fascial bands of both feet, decreased arch height (3 degrees of rear foot valgus on the right and 4 degrees of rear foot valgus on the left), inward bowing correctable with manipulation, and mild pronation.  There was also a mild calcaneal spur of the left foot and painful motion of the right foot.

X-rays taken in March 2009 revealed no acute fracture, dislocation or discrete bone lesion.  There were marked degenerative changes at the right first metatarsophalangeal joint, hypertrophic spurring at the right first metatarsal and proximal phalanx, bilateral pes planus, and bilateral plantar calcaneal spurs.

VA medical records indicate that in May 2009, the Veteran underwent right first metatarsophalangeal joint arthrodesis with external fixation for hallux rigidus of the right foot.  X-rays taken in May 2009 of the right foot revealed postoperative change without acute pathology.  X-rays of the right foot taken in June 2009 revealed interval removal of external hardware from the first ray with postsurgical changes.  

The Veteran underwent VA examination in December 2009.  The Veteran reported pain in both feet in the arch area and first metatarsophalangeal joint.  The Veteran stated that since his surgery for arthrodesis of the right great toe, the pain had increased in intensity in the arch area.  The Veteran reported pain while standing, walking and at rest, swelling at rest, fatigability while standing and walking, and lack of endurance while standing and walking.  The Veteran reported that he was able to stand for 15 to 30 minutes but was unable to walk more than a few yards.  The examiner noted that the Veteran used an orthotic insert for his pes planus with fair efficacy.  

Physical examination of the right foot demonstrated tenderness of the plantar fascia.  Diagnoses included arthrodesis right great metatarsophalangeal joint, no complication or sequelae, pes planus, and plantar fasciitis.  The examiner noted that the Veteran's plantar fasciitis was the cause of his foot pain.

VA treatment records indicate that the Veteran presented for new custom inserts in January 2011.  Physical examination demonstrated palpable pulses and intact sensation.  The Veteran's feet were warm to touch proximal to distal.  The right foot first metatarsophalangeal joint arthrodesis was noted to be solid on manual manipulation, and there was small boney exostosis noted at lateral metatarsophalangeal joint.  There was no noted overlying cutaneus involvement.  There was dorsal exostosis noted at the first met-cun joint bilaterally, decreased plantar arch, as well as plantar skin scaling.  There was no noted interdigital maceration.  X-rays taken revealed bilateral pes planus with postsurgical change involving the right big toe and mild osteoarthritis.  Assessment was pes planus, bilaterally.   

Although the Veteran's bilateral pes planus results in pain, it does not more nearly approximate the criteria for a 50 percent evaluation under Diagnostic Code 5276 (2011).  As noted above, a 50 percent evaluation is warranted for pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The December 2005 VA examiner diagnosed the Veteran as having a moderate pes planus deformity.  X-rays taken in October 2007 of the right foot revealed mild pes planus deformity.  

The evidence has not demonstrated marked pronation.  The June 2008 VA examiner noted that the Veteran had mild pronation.  In addition, although there has been objective evidence of tenderness and noted pain along course of the plantar fascial band of both feet, there is no indication of "extreme tenderness."  Further, there is no objective evidence of severe spasm of the tendo Achilles on manipulation or marked inward displacement.  

Finally, although the Veteran does use orthotics, they have not been ineffective.  In June 2005, the Veteran reported that the graphite orthotics gave him better support although he still had tolerable pain.  In August, the Veteran reported that he had been using custom graphite orthotics with good results but still had pain in the arches occasionally.  In December 2005, the Veteran noted that the inserts were wearing out because he was experiencing painful feet again.  At the December 2005 VA examination, the Veteran reported that if he had his inserts in, his pain was less and he had more tolerance to activity.  His deformity was noted by the examiner to be correctable with the orthotics that he had in his shoes.  At the June 2008 VA examination, the Veteran reported using custom molded arch supports with fair efficacy.  The December 2008 VA examiner noted that the Veteran used an orthotic insert for his pes planus with fair efficacy.  

Thus, the Board cannot conclude that the Veteran's pes planus is shown to result in pronounced disability, and a 50 percent evaluation under Diagnostic Code 5276 is not warranted. 

The Board has considered the Veteran's statements regarding the severity of his service-connected pes planus.  The VA records have also been considered, and although they document a painful foot condition, they do not include objective findings of symptoms typically associated with a pronounced foot disability. 

The Board has considered the Court's holding in DeLuca.  With respect to the rating under Diagnostic Code 5276, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 5276 (2011). 

The Board has considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot.  The only other diagnostic codes for the feet that provides for a higher disability evaluation are Diagnostic Code 5278, for claw foot (pes cavus) and Diagnostic Code 5284 for actual loss of use of the foot.  The evidence, however, does not demonstrate that the Veteran has been diagnosed as having pes cavus or that he has actual loss of the use of his feet.

Accordingly, an evaluation in excess of 30 percent for the Veteran's service-connected pes planus is not warranted at any time during the appeal period.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral pes planus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to foot disability in the Rating Schedule focus provide evaluations based on degree of deformity and loss of function.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied.


REMAND

Service connection for postoperative arthrodesis, right great toe was denied in a December 2009 rating decision.  In May 2010, the RO received the Veteran's Notice of Disagreement with the December 2009 rating decision.  The RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to service connection for postoperative arthrodesis, right great toe.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


